Citation Nr: 0535166	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-39 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran and his daughter-in-law


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

Procedural history

The veteran served on active duty in the United States Army 
from May 1953 to May 1955.

In October 2002, the veteran filed a claim of entitlement to 
service connection for a left knee condition.  This claim was 
denied in the above-referenced January 2004 rating decision.  
The veteran initiated an appeal of this decision and 
requested review by a Decision Review Officer (DRO).  The DRO 
issued a statement of the case (SOC) in March 2004 that 
continued the denial of his claim.  The veteran's appeal was 
perfected with the timely submission of a substantive appeal 
(VA Form 9) in November 2004.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the RO 
in September 2005.  The transcript of the hearing is 
associated with the veteran's VA claims folder.  


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's left knee condition is etiologically related to his 
military service.


CONCLUSION OF LAW

A left knee condition was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
left knee condition.  He contends that his current left knee 
problems are a result of his breaking his left knee cap in 
service.  See the September 2005 hearing transcript, page 3.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the March 2004 
SOC.  Specifically, the March 2004 SOC detailed the 
evidentiary requirements for service connection.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated April 
21, 2004, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and the Social 
Security Administration.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The veteran was 
asked to complete and sign a VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs, for each health care provider so that the 
RO could obtain records on the veteran's behalf.  The April 
2004 VCAA letter specifically informed the veteran that "you 
must give us enough information about your records so that we 
can request them from the person or agency that has them.  If 
the holder of the records declines to give us the records or 
asks for a fee to provide them, we'll notify you of the 
problem.  It's your responsibility to make sure we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis in original].
 
The Board notes that the April 2004 VCAA letter incorrectly 
noted that the veteran's claim had been previously finally 
denied and that the RO needed new and material evidence to 
reconsider his claim.  The Board finds that, in light of the 
entirely favorable decision on the merits, this inaccurate 
statement is not prejudicial to the veteran.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Finally, the Board notes that the VCAA letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence is in your possession, please 
send it to us."  The Board believes that this request 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of private medical treatment of the veteran, which 
will be discussed below.  

The veteran's complete service medical records are not 
associated with the claims folder.  A response from the 
National Personnel Records center (NPRC) dated in November 
2003 indicates that the veteran's complete service medical 
records were not available despite extensive and thorough 
search and that further efforts to locate them would be 
futile.  It appears that the veteran's records may have been 
destroyed in a July 1973 fire at NPRC. 

The Board is cognizant of the decision of the United States 
Court of Appeals for the Federal Circuit in Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  The Board finds, however, that no 
useful purpose would be served in remanding this matter for 
more development, especially in light of the entirely 
favorable decision on the merits.  The Board observes that, 
where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  See Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  So it is in this case.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  The veteran was provided a VA fee 
basis examination in March 2003, the results of which will be 
discussed below.  The report of the medical examination 
reflects that the examiner recorded the veteran's past 
medical history, noted his current complaints, conducted a 
physical evaluation and rendered appropriate diagnoses and 
opinions.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO in September 2005.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

As has been explained earlier, some of the veteran's service 
medical records have been lost.  The Court has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of- the-doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim has been undertaken 
with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.
In this case, it is undisputed that the veteran now has left 
knee arthralgia, as evidenced by the March 2003 VA fee basis 
examination report.  Hickson element (1) is therefore 
satisfied for the veteran's claim.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran has asserted that he broke his 
left kneecap in service.  The veteran's available service 
medical records indicate that the veteran fractured his knee 
in June 1954, and that this injury was reported on the 
veteran's undated separation examination.  However, a number 
of documents indicate that the veteran's right, not left, 
knee was injured in service.  None of available service 
medical records refer to his left knee.  In support of his 
claim, the veteran points to a sick slip dated June 15, 1954 
which indicates that he fractured his patella; however, the 
slip does not identify which knee was injured.  

The veteran contends that records subsequent to the June 15, 
1954 sick slip incorrectly referred to the right knee, which 
was a typographical error.  See the September 2005 hearing 
transcript, pages 6-7.  He feels that based on the initial 
typographical error, all subsequent service medical records 
incorrectly referred to the veteran's right knee as opposed 
to his left.  Indeed, on the veteran's separation 
examination, the veteran indicated that he fractured his 
kneecap, but did not specify which knee.  

After having carefully considered the matter, the Board has 
no reason to doubt the veteran's explanation under oath that 
he in fact injured his left knee and that references to the 
right knee were nothing more than a transcription error.  
The  Board will therefore afford the veteran the benefit of 
the doubt and assume he injured his left knee in service.  
See O'Hare, supra.  This is sufficient to satisfy Hickson 
element (2), in-service incurrence of injury.

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's left knee disability and his military service, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).
Of record is the opinion of the March 2003 VA fee basis 
examiner that "it is at least as likely as not that [the 
veteran's] left knee pain is related to the injury sustained 
during physical training in 1954."  This opinion is further 
buttressed by the October 2002 opinion of the veteran's 
private physician, R.K.S., who stated the veteran's left knee 
pain "is the result of a service related injury."  There is 
no opinion to the contrary.  In light of the positive nexus 
opinions of the March 2003 VA fee basis examiner and Dr. 
R.K.S., with no opinion to the contrary, the Board concludes 
that 
element (3), medical nexus, has been satisfied.

In summary, for the reasons and bases expressed above, the 
Board finds that a grant of service connection for a left 
knee condition is warranted, as all Hickson elements have 
been met.  


ORDER

Entitlement to service connection for a left knee condition 
is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


